DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 5/25/22.  Claim(s) 1, 6, 7, 10, 14, 15, and 18 has/have been amended, claim(s) 21-23 is/are new, and applicant states support can be found at instant specification [0053]; Figs. 10, 11B, 11C and [0030, 0048-0049, 0072].  Therefore, Claims 1-7, 10-15, 18, and 21-23 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 5/25/22, with respect to rejections under 35 USC 103 for claim(s) 1-7, 10-15, 18, and 21-23 have been fully considered and are persuasive in part.   The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-7, 10-15, 18, and 21-23.

Allowable Subject Matter

Claim(s) 1-7, 10-15, 18, and 21-23 is/are allowed.

Reasons for Allowance

The following is an examiner’s statement for allowance:

Closest prior art to the invention include as previously noted and based on the amendments includes
Scarborough et al. (US 2012/0215710 A1) in view of Van Pelt et al. (US 2014/0122188 A1), Brimhall et al. (US 2009/0276233 A1), and Hargroder (US 2011/0016056 A1) for claim(s) 1-7, 10-15, 18, and 21-23.

Additionally, the closest foreign art is Becker et al. (WO2002013095A2) and the closest NPL is “Best Practices in Reference Checking: How SkillSurvey s Pre-Hire 360 Measures-Up” by Hedricks (reference U on the Notice of References Cited).

Further, the claims have been found eligible based on the subject matter eligibility guidance (2019 PEG).  Under Step 2A-Prong 1 of the analysis, the claims do fall under any of the updated abstract idea groupings.  Per the new 35 USC 101 guidance (2019 PEG), the claims as whole integrates the abstract idea (a method of organizing human activity - non job related score from reported job historical performance) into a practical application (see instant specification [0016, 0033, 0036] a specific manner of including merging, ratings, and credibility into formulas for a Trac sub-score, an adjustment sub-score, and final Trac score) thus claims are not directed to a recited judicial exception.

None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 10, and 18, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".


Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        




/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624